United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                               ____________

                                   No. 03-3130
                                  ____________

Maureen Slater,                          *
                                         *
            Plaintiff - Appellant,       *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri
Jo Anne B. Barnhart, Commissioner of *
Social Security,                         *
                                         *
            Defendant - Appellee.        *
                                   ____________

                            Submitted: March 12, 2004
                                Filed: June 17, 2004
                                 ____________

Before RILEY and MELLOY, Circuit Judges and ERICKSON,1 District Judge.
                            ____________

MELLOY, Circuit Judge.

       Maureen Slater appeals from the final judgment entered in the District Court2
for the Western District of Missouri affirming the Commissioner’s decision to deny


      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota, sitting by designation.
      2
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri, hearing the case for final disposition pursuant to 42 U.S.C. §§
405(g) and 1383(c)(3).
Slater’s application for disability insurance benefits under Title II of the Social
Security Act, 42 U.S.C. §§ 401 et seq. For the reasons below, we affirm the judgment
of the district court.

        We conclude that substantial evidence supports the ALJ’s findings. See
Hensley v. Barnhart, 352 F.3d 353, 355 (8th Cir. 2003) (standard of review). The
ALJ found that Slater had severe impairments but that alcoholism or drug addiction
was a contributing factor to the determination that she was disabled. Where drug or
alcohol abuse is a contributing factor to the determination of the disability, a plaintiff
is not entitled to disability benefits unless she would be disabled if she stopped using
drugs and alcohol. 42 U.S.C. § 423(d)(2)(C); Estes v. Barnhart, 275 F.3d 722, 724-
725 (8th Cir. 2002) (“‘An individual is not considered to be disabled . . . if alcoholism
or drug addiction would . . . be a contributing factor material to the Commissioner’s
determination that the individual is disabled.’” (quoting 42 U.S.C. § 423(d)(2)(C))).
There is substantial evidence on the record to support this finding. For example, the
record is filled with evidence of drug abuse, alcohol abuse, and drug-seeking
behavior, including lying and manipulating others to obtain prescription drugs, self-
medicating and failing to follow recommended treatments, drinking six bottles of beer
and a bottle of wine daily, and overdosing.

       After eliminating the effects of drugs and alcohol, Slater was, at most,
prevented from lifting more than ten pounds and from prolonged standing and
walking. The ALJ found that she was capable of performing substantial gainful
activity and was not disabled. In fact, after claiming disability benefits, she reported
working over sixty hours per week as an advertising consultant. Additionally, she
traveled regularly. Given her relatively young age and college education, the ALJ
rightly concluded that, absent drug and alcohol abuse, Slater could perform other
work in the national economy. See 20 C.F.R. § 404.1563-.1564.




                                           -2-
       We find Slater’s testimony to be contradictory and her arguments suggesting
that the ALJ improperly weighed the treating physician’s assessment and improperly
determined her residual functional capacity to be meritless.

      We affirm the judgment of the district court.
                      ______________________________




                                       -3-